FILED

UNITED STATES DISTRICT COURT  1 0 2013

FOR THE DISTRICT OF COLUMBIA clerk u 3 D-
» - ~ lstrict&

Courts for the Distri . _ . 13 04'70

v. ) Civil Act1on N0.
)
City of Chesapeake Corporate Entity et al., )
)
Defendants. )
)
MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff’s pro se complaint and
application for leave to proceed in forma pauperz`s. The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. l987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. S(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Ciralsky v. CIA, 355
F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Calzfano, 75

F,R.D. 497, 493 (D.D.C. 1977).

Plaintiff is incarcerated at the Lawrenceville Correctional Center in Virginia. He
captions his complaint: "The Administrative Notice is Coram Non Judice, Under the Foreign
Sovereign immunity Act, 28 U.S.C., 1608 F.R.C.P. Rule 4(j); Conclusion of Facts With Legal
Defmition of Person, Corporation, Political Subdivision, & Foreign State." The text that follows

is equally puzzling and simply fails to provide any notice of a claim. A separate Order of

/l